Case 1:19-cr-00408-MKB Document 162 Filed 02/26/21 Page 1 of 2 PageID #: 965


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

SCJ                                              271 Cadman Plaza East
F. #2017R01691                                   Brooklyn, New York 11201



                                                 February 26, 2021

By Fed-Ex

Kevin J. Keating, Esq.                           Susan R. Necheles, Esq.
666 Old Country Road, Suite 900                  Gedalia Stern, Esq.
Garden City, New York 11530                      Hafetz & Necheles LLP
Attorney for Iskyo Aronov                        10 E. 40th St., 48th Fl.
                                                 New York, NY 10016
Ortal Isaac, Esq.                                Attorneys for Avraham Tarshish
Mehler Law Pllc
747 Third Avenue, 32nd Floor                     Todd D. Greenberg
New York, New York 10017-2803                    Addabbo & Greenberg
Attorney for Michael Konstantinovskiy            118-21 Queens Blvd. Suite 306
                                                 Forest Hills, NY 11375
Alan Futerfas, Esq.                              Attorney for Michael Herskowitz
Ellen Resnick, Esq.
The Law Offices of Alan S. Futerfas
565 Fifth Ave., 7th Floor
New York, NY 10017
Attorneys for Tomer Dafna

              Re:    United States v. Aronov et al.
                     Criminal Docket No. 19-408 (MKB)

Dear Defense Counsel:

               Discovery is being provided to you in accordance with Rule 16 of the Federal
Rules of Criminal Procedure, and pursuant to the protective order entered by the Court on
December 3, 2019. Enclosed is a CD of documents and data, bates-stamped DOJ0001117166
to DOJ0001128911 and EDNY-19CR408-00009922 to EDNY-19CR408-00014639. Also
attached is an index of the enclosed items.
Case 1:19-cr-00408-MKB Document 162 Filed 02/26/21 Page 2 of 2 PageID #: 966




               The government will continue to provide discovery on a rolling basis, and also
requests reciprocal discovery from each defendant. If you have any questions or requests
regarding further discovery or a disposition of this matter, please do not hesitate to contact
me.

                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:     /s/
                                                  Shannon C. Jones
                                                  John Vagelatos
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6379 (S. Jones)

Enclosures

cc:    Clerk of the Court (MKB) (by ECF)




                                              2
